Citation Nr: 0514604	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  01-04 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left knee disorder.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1971 and from January 1973 to May 1973.

The matter of entitlement to service connection for a left 
knee disorder comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of  
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana. The veteran testified before the 
undersigned Veterans Law Judge at a personal hearing at the 
RO in March 2004, at which time it was determined that the 
sole issue before the Board was service connection for a left 
knee disorder.


FINDING OF FACT

A left knee disorder was not shown in service or for many 
years thereafter, and any current left knee disorder is not 
causally related to his active service, any incident therein, 
or any service-connected disability.


CONCLUSION OF LAW

A left knee disorder was not incurred during active service, 
arthritis of the left knee may not be presumed to have been 
incurred during active service, nor is any left knee 
disability causally related to or aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2004).





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him. In a letter dated in 
November 2002, the RO notified the veteran of the information 
and evidence needed to substantiate and complete his claim, 
of what part of that evidence he was to provide, and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In this case, although the VCAA notice letter that provided 
to the veteran does not specifically refer to the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The November 2002 letter in effect 
advised the veteran to let VA know if there is any other 
evidence or information that he thought would help support 
his claim. In addition, the personal hearing he attended in 
March 2004 advised him of the opportunity to submit any 
evidence at his disposal to support his claim.  

It is noted that the original rating decision on appeal was 
in December 2000.  Notice fully complying the provisions of 
the VCAA was not provided to the veteran until November 2002.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  The VCAA places an enhanced duty on VA to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this 
case, the RO has obtained all available post-service VA and 
private medical records identified by the veteran.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4). 


Factual Background

Service medical records reveal that the veteran slipped on a 
wet deck plate and twisted his right knee, in March 1970, 
which resulted in pain and swelling.  In May 1970, the 
examiner's provisional diagnosis was internal derangement of 
the right knee.  In June 1970, the veteran presented with 
complaints of right knee pain in the right medial meniscus 
area.  X-rays revealed no bony abnormality and the veteran 
was put on limited duty.   The veteran's August 1973 
enlistment examination into the United Stated Naval Reserves 
does state that the veteran dislocated his left knee in March 
1990; however, this is inconsistent with the other medical 
evidence of record.

The veteran's claim for service connection was received in 
May 2000.  In support of his claim the veteran has submitted 
statements from his private physician, Dr. Kozareck.  In a 
May 2000 statement, Dr. Kozareck asserted that x-rays showed 
signs of osteoarthritis in the veteran's knees, bilaterally.  
The x-ray report revealed good alignment of the osseous 
structures; intact bony outlines; and mild joint space 
narrowing in the medial compartment bilaterally consistent 
with early signs of osteoarthritis.  In the left knee there 
was the presence of a large bony protrusion at the medial 
aspect of the fibular head, which may have represented a 
large osteophyte. 

The veteran was scheduled for an August 2000 VA general 
examination.  The veteran reported that his knees cause him 
trouble bilaterally, but that the right side was worse than 
the left.  He did not report any mechanical instabilities or 
range of motion limitations, rather there was ongoing mid 
knee pain.  Objective findings were stable tendons and 
ligaments; and no effusions or limitations of motion of the 
knees.  The examiner's impression was that the veteran had a 
subacromial bursitis on the left without any significant 
pathology in his knee, despite his symptoms.  

A December 2000 rating denied service connection for a left 
knee disability.  The RO stated that there was no evidence of 
record, which showed that he veteran's current mild 
degenerative changes were related to his period of service.  
The veteran's notice of disagreement was received in May 
2001.  He alleged that his left knee was injured during the 
fall from a vehicle in March 1970 and that this injury 
brought on his current arthritis.  In November 2002, the 
veteran alleged that his left knee disorder was secondary to 
his service-connected right knee and right hip disabilities.  
In December 2002, the veteran contended that his right knee 
disability has changed his gait and has caused him to come 
down on his left foot much quicker and harder than in the 
past, causing significant pain in his left knee.   

In an August 2003 VA examination, examination of the left 
knee was normal.  The veteran also presented for a January 
2004 VA joint examination.  Physical examination revealed a 
slight antalgic gait, favoring the right side.  Left knee 
range of motion was from 3 degrees of hyperextension to 130 
degrees of flexion, and the left knee was stable to varus-
valgus anterior and posterior.  The examiner's impression was 
that "it is at least as likely as not that his current 
complaints are tied to his military service as degenerative 
joint disease and general aches and pains of life can also 
attribute to all of his complaints."

The RO revisited the matter under the requirements of the 
VCAA in January 2004.  The previous denial of service 
connection was confirmed and continued.  The RO held that the 
evidence of record did not reveal left knee disorder.  

At a March 2004 Travel Board hearing conducted by the 
undersigned, the veteran testified that he had sustained no 
injury to his left knee while in service. Rather, it was his 
allegation that he developed a left knee problem due to 
excess stress placed on the left knee because of the 
residuals of an inservice right knee injury.

Following a March 2004 Board hearing, the matter was remanded 
in July 2004 for further development.  The veteran presented 
for an additional VA examination in October 2004.  Physical 
examination revealed range of motion from 0 to 135 degrees, 
with good stability both anterior and laterally.  There was 
no appreciable swelling.  He did have some tenderness on firm 
palpation over the medial joint line.  Both knees had good 
rotation without difficulty.  X-ray reports demonstrated no 
evidence of acute fracture, dislocation or osseous deformity.  
It was a negative examination of the left knee.  The examiner 
concluded that the left knee complaints were not service 
related.

Service connection is in effect for right knee instability, 
evaluated as 20 percent disabling; residuals of a right knee 
injury, evaluated as 10 percent disabling; and bursitis and 
degenerative disease of the right hip, evaluated as 10 
percent disabling, as well as other disabilities.




Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2004).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  Moreover, 
the Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Analysis

The record contains no indication that the veteran's current 
left knee disorder is causally related to his active service, 
any incident therein, or any service connected disability.  
Service medical records are essentially silent regarding any 
complaint or finding of a left knee disability or injury.  
The Board does noted that the August 1973 enlistment 
examination into the Reserves related that the veteran 
dislocated his left knee in March 1970; however, the actual 
records associated with the injury reveal that the veteran 
injured his right knee. Similarly, the post-service medical 
evidence of record is negative for any notations of a left 
knee disorder for years after service separation.   The first 
complaint of a left knee disorder was recorded in May 2000, 
more than twenty-five years after the veteran's discharge 
from service.  Moreover, there is no medical evidence of 
record that provides a nexus to his period of service.  
Consequently, service connection is not warranted on a direct 
basis.

However, the veteran claims that his current left knee 
disorder is secondary to his service-connected right knee and 
hip disabilities.  Notwithstanding the veteran's allegation, 
the most probative medical evidence of record establishes 
that the veteran's left knee disorder is not related to his 
service-connected disabilities.   The veteran has been 
afforded four VA examinations, in August 2000, August 2003, 
January 2004, and March 2004.  The aforementioned 
examinations did not provide a nexus to service or to his 
service-connected right knee and hip disabilities.  Only the 
January 2004 examiner asserted that the is was at least as 
likely as not that the veteran's current complaints were 
related to service; however, he also asserted that is was 
just as likely related to the general aches and pains of 
life.  The examiner did not provide reasons and basis for his 
conclusions.  Moreover, the Board notes that although Dr. 
Kozareck asserted in May 2000 that x-rays showed signs of 
osteoarthritis, subsequent VA examiners found difficulty in 
diagnosing a current left knee disorder.   The August 2000 
examiner could not find a significant pathology in the 
veteran's left knee and the August 2003 examiner held that 
the examination of the left knee was normal.  The March 2004 
examination was essentially negative and the examiner 
concluded that the left knee complaints were not related to 
service.  

The Board finds that the medical opinions, specifically the 
March 2004 examination, discussed above are persuasive and 
assigns them great probative weight.  Physicians who actually 
examined the veteran rendered the opinions.  In addition, the 
most recent VA examiner gave a considered rationale and based 
his opinions on a complete review of the veteran's claims 
folder.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Following review of the aforementioned medical evidence, the 
Board finds that the veteran does not have a left knee 
disorder which had its onset in service or is otherwise 
related thereto, or is proximately due to or the result of 
service-connected disabilities.  In reaching its decision, 
the Board has also considered the veteran's assertions 
regarding his claim.  However, it does not appear that the 
veteran is medically trained to offer any opinion as to 
causation.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 494-
495 (1992) (laypersons may be competent to provide an 
eyewitness account of a veteran's visible symptoms, but they 
are not capable of offering opinions as to medical matters).  
The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 

As the preponderance of the evidence establishes that the 
veteran does not have a left knee disorder related to his 
period of military service, the claim of service connection 
must be denied.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a left knee disorder is denied. 




	                     
______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


